
	
		II
		110th CONGRESS
		2d Session
		S. 3163
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2008
			Mr. Feingold (for
			 himself and Mr. Casey) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for a Federal employees program to authorize
		  the use of leave by caregivers for family members of certain individuals
		  performing military service, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Military Family Support
			 Act.
		2.Federal
			 employees program for use of leave by caregivers for family members of
			 individuals performing certain military service
			(a)Federal
			 employees program
				(1)DefinitionsIn
			 this subsection:
					(A)CaregiverThe
			 term caregiver means an individual who—
						(i)is
			 an employee;
						(ii)is
			 at least 18 years of age; and
						(iii)is capable of
			 self care and care of children or other dependent family members of a qualified
			 member of the Armed Forces.
						(B)Covered period
			 of serviceThe term covered period of service means
			 any period of service performed by an employee as a caregiver—
						(i)while the
			 individual who designated the caregiver under paragraph (3)(A) remains a
			 qualified member of the Armed Forces; or
						(ii)after being
			 designated as the caregiver under paragraph (3)(B) and while the applicable
			 qualified member of the Armed Forces remains a qualified member of the Armed
			 Forces.
						(C)EmployeeExcept
			 as provided under paragraph (5), the term employee has the meaning
			 given under section 6331 of title 5, United States Code.
					(D)Family
			 memberThe term family member includes—
						(i)individuals for
			 whom the qualified member of the Armed Forces provides medical, financial, and
			 logistical support (such as housing, food, clothing, or transportation);
			 and
						(ii)children under
			 the age of 19 years, elderly adults, persons with disabilities, and other
			 persons who are unable to care for themselves in the absence of the qualified
			 member of the Armed Forces.
						(E)Qualified
			 member of the armed forcesThe term qualified member of the
			 Armed Forces—
						(i)means—
							(I)a member of a
			 reserve component of the Armed Forces as described under section 10101 of title
			 10, United States Code, who has received notice to report to, or is serving on,
			 active duty in the Armed Forces in support of a contingency operation as
			 defined under section 101(a)(13) of title 10, United States Code; or
							(II)a member of the
			 Armed Forces on active duty who is eligible for hostile fire or imminent danger
			 special pay under section 310 of title 37, United States Code; and
							(ii)includes a
			 member described under clause (i) who is medically discharged or retires from
			 the Armed Forces, but only for the 36 month period beginning on the date of
			 that medical discharge or retirement.
						(2)Establishment
			 of programThe Office of Personnel Management shall establish a
			 program that—
					(A)authorizes a
			 caregiver to—
						(i)use
			 any sick leave of that caregiver during a covered period of service; and
						(ii)use any leave
			 available to that caregiver under subchapter III or IV of chapter 63 of title
			 5, United States Code, during a covered period of service as though that
			 covered period of service is a medical emergency;
						(B)provides a
			 process under which a caregiver provides the employing agency reasonable notice
			 of the need for leave under this section, similar to the process under which
			 notice is provided to the employing agency under subchapter V of chapter 63 of
			 title 5, United States Code; and
					(C)protects
			 employees from discrimination or retaliation for the use of the leave under
			 this section and provides employees with the opportunity to appeal a denial of
			 the use of leave under this section.
					(3)Designation of
			 caregiver
					(A)In
			 generalA qualified member of the Armed Forces shall submit a
			 written designation of the individual who is the caregiver for any family
			 member of that member of the Armed Forces during a covered period of service to
			 the employing agency and the Office of Personnel Management.
					(B)Incapacitated
			 membersIf a qualified member of the Armed Forces who did not
			 submit a designation under subparagraph (A) becomes incapacitated and is unable
			 to submit that designation, a designation under subparagraph (A) may be
			 submitted on behalf of that member by another individual in accordance with
			 regulations prescribed by the Office of Personnel Management after consultation
			 with the Department of Defense.
					(4)Use of
			 caregiver leaveLeave may only be used under this subsection for
			 purposes directly relating to, or resulting from, the designation of an
			 employee as a caregiver.
				(5)Prohibition of
			 coercion
					(A)DefinitionIn
			 this section:
						(i)EmployeeThe
			 term employee has the meaning given under section 2105 of title 5,
			 United States Code.
						(ii)Intimidate,
			 threaten, or coerceThe term intimidate, threaten, or
			 coerce includes promising to confer or conferring any benefit (such as
			 appointment, promotion, or compensation), or taking or threatening to take any
			 reprisal (such as deprivation of appointment, promotion, or
			 compensation).
						(B)ProhibitionAn
			 employee shall not directly or indirectly intimidate, threaten, or coerce, or
			 attempt to intimidate, threaten, or coerce, any other employee for the purpose
			 of interfering with the exercise of any rights which such other employee may
			 have under this Act.
					(6)RegulationsNot
			 later than 120 days after the date of enactment of this Act, the Office of
			 Personnel Management shall prescribe regulations to carry out this
			 subsection.
				(7)TerminationThe
			 program under this subsection shall terminate on December 31, 2012.
				(b)GAO
			 reportNot later than June
			 30, 2010, the Government Accountability Office shall submit a report to
			 Congress on the program under subsections (a) that includes—
				(1)an evaluation of
			 the success of the program;
				(2)recommendations
			 for the continuance or termination of the program; and
				(3)a recommendation
			 for the program or an expansion of the Family Medical Leave Act of 1993.
				(c)OffsetThe
			 aggregate amount authorized to be appropriated for fiscal year 2008 for the use
			 of the Department of Defense for research, development, test and evaluation
			 shall be reduced by $2,000,000.
			
